Citation Nr: 0908576	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hallux valgus of 
the left foot.  

2.  Entitlement to service connection for hallux valgus of 
the right foot. 

3.  Entitlement to service connection for a stomach disorder, 
to include gastroesophageal reflux disease (previously 
characterized as a claim of entitlement to service connection 
for a stomach condition and/or residuals of a stomach 
injury).  

4.  Entitlement to service connection for body aches.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Los Angeles, California in which 
the RO denied, among other things, the benefits sought on 
appeal.  The Veteran, who had active service from March 1974 
to August 1994, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Veteran testified at a personal hearing conducted at the 
RO before the undersigned Veterans Law Judge in September 
2008.  At that time, he submitted additional evidence in 
support of his claims, with a waiver of initial RO review. 
September 2008 BVA hearing transcript, p. 2.  During his 
hearing, the Veteran also requested that his claim of 
entitlement to service connection for a stomach disorder 
and/or residuals of a stomach injury be recharacterized as a 
claim of entitlement to service connection for 
gastroesophageal reflux disease ("GERD").  As such, the 
Board has recharacterized the Veteran's stomach disorder 
claim to include the GERD condition.  The Veteran also 
submitted a statement in which he withdrew his claim of 
entitlement to service connection for body aches. See 
September 2008 statement.  

The Board observes for the record that the RO certified to 
the BVA the issue of entitlement to service connection for 
hallux valgus of the bilateral feet.  However, as will be 
explained in more detail below, the Board finds it 
appropriate to separate this claim into two separate issues 
in light of the fact that the Veteran's service treatment 
records reveal that the Veteran entered service with pre-
existing hallux valgus of the left foot, not the right foot.  

The Board also notes for the record that the Veteran raised 
the issue of entitlement to service connection for bilateral 
flat feet during his September 2008 BVA hearing.  The RO 
denied the Veteran's flat feet service connection claim in a 
rating decision dated in October 2008; and by letter dated in 
November 2008, the Veteran was advised that he had one year 
to file an appeal.  At the present time, the claims file does 
not contain a Notice of Disagreement in regards to the denial 
of service connection for bilateral pes planus.  As such, the 
appellant's claim of entitlement to service connection for 
bilateral flat feet is not in appellate status and is not 
before the Board for review.  

Lastly, the Board finds after reviewing all evidence of 
record that additional development of the Veteran's claim of 
entitlement to service connection for a stomach disorder, to 
include GERD, is necessary.  As such, this claim is hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the Veteran 
and inform him that further action is required on his part in 
regards to this claim.  


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the left foot was noted on 
his initial medical examination for service.

2.  The preponderance of the evidence is against the finding 
that the Veteran's 
pre-existing hallux valgus of the left foot increased in 
severity during service or permanently worsened during 
service, so the presumption of aggravation has not been 
triggered in regards to this disorder.   

3.  Competent medical evidence of record shows that the 
Veteran's right foot hallux valgus was first shown to be 
present during the Veteran's period of service. 

4.  On September 24, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the issue of entitlement to 
service connection for body aches was requested.


CONCLUSIONS OF LAW

1.  The Veteran's left foot hallux valgus noted upon entrance 
into service was not aggravated during service. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).

2.  Resolving all doubt in the Veteran's favor, the Board 
finds that hallux valgus of the right foot was incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
body aches have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the Veteran's claims of entitlement to 
service connection on appeal, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to the adjudication of the Veteran's claims, a letter 
dated in August 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware from this letter that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
service connection claims.  In addition, the letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claims; and asked 
the Veteran to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised.  These revisions became effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the case at hand. See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice.  Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 


In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues of entitlement to service 
connection for hallux valgus of the left foot and hallux 
valgus of the right foot, is available and not part of the 
claims file.  In this regard, the record reveals that the 
Veteran was afforded a fee-based VA examination in November 
2003 in connection with his claims. 38 C.F.R. § 3.159(c)(4).   

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence (the 
applicable legal standard in regards to this claim since the 
presumption of aggravation has not been triggered) is against 
the Veteran's claim of entitlement to service connection for 
hallux valgus of the left foot.  As such, any questions as to 
the appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Dingess v. Nicholson, supra.  In terms of 
the Veteran's claim of entitlement to service connection for 
hallux valgus of the right foot, the Board concludes below 
that with the resolution of all reasonable doubt in the 
Veteran's favor, service connection for this issue should be 
granted.  As such, any questions as to the appropriate 
disability rating and effective date to be assigned for this 
disability will be addressed by the RO in effectuating the 
award. 

Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the issues discussed in the body of this 
decision, the Board finds that any such failure is harmless 
and proceeds with a merits adjudication of the appellant's 
claims of entitlement to service connection for hallux valgus 
of the left foot and hallux valgus of the right foot. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 



B.  Entitlement to service connection for hallux valgus of 
the left foot  

A review of the Veteran's service records and post-service 
medical records reveals that the Veteran has been diagnosed 
with, among other things, bilateral hallux valgus. See 
service treatment records; VA medical records; private 
medical records; November 2003 VA examination report.  In 
this appeal, the Veteran seeks service connection for 
bilateral hallux valgus on the basis that this disorder pre-
existed service and was aggravated during service. September 
2008 BVA hearing transcript, pgs. 10-14.  However, as 
mentioned above, the Board observes from a review of the 
Veteran's service treatment records that the Veteran was 
found only to have pre-existing left foot hallux valgus upon 
entrance into service. January 1974 report of medical 
examination; January 1974 report of medical history.  No pre-
existing condition was noted in terms of the Veteran's right 
foot. Id.  As such, the Board has separated the Veteran's 
claim of entitlement to service connection for hallux valgus 
of the feet into two issues, service connection for the left 
foot and service connection for the right foot.  As hallux 
valgus of the left foot was noted upon entrance into service, 
the presumption of soundness is not for application and the 
question before the Board is whether the Veteran's left foot 
hallux valgus increased in severity during service, 
triggering the presumption of aggravation.   

In terms of the Veteran's claim of entitlement to service 
connection for left foot hallux valgus, the Board must 
conclude after reviewing all evidence of record and the 
applicable law that the preponderance of the evidence is 
against the claim.  As will be explained in more detail 
below, the appeal as to this issue must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In this regard, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
Id. (emphasis added).  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  Furthermore, 
every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  

In this case, the Board finds that the presumption of 
soundness is not for application in regards to the Veteran's 
left foot as hallux valgus was noted on entrance into 
service.  Specifically, a review of the Veteran's January 
1974 service entrance examination reveals that a clinical 
examination of the Veteran's feet was found to be abnormal at 
that time; and a notation on the examination report reveals 
that this abnormality consisted of left foot hallux valgus. 
January 1974 report of medical examination.  In addition, the 
Board observes that the Veteran marked the answer "yes" in 
the medical history portion of his examination in response to 
the question of whether he had "foot trouble"; and the 
person examining him at that time noted that the Veteran's 
"foot trouble" consisted of hallux valgus of the left foot. 
January 1974 report of medical history.  

While acknowledging his pre-service left foot disorder, the 
Veteran essentially testified that his feet were pain-free at 
the time of his entrance into service. September 2008 BVA 
hearing transcript, pgs. 11-14.  As such, he does not dispute 
the fact that he entered service with a pre-existing left 
foot condition.  Rather, he contends that this disorder was 
aggravated during service by his physical training 
requirements. Id.  As the Veteran was not in sound condition 
in terms of his left foot hallux valgus at the time he 
entered service, the remaining question before the Board is 
whether the Veteran's pre-service left foot hallux valgus 
increased beyond the natural progression of the disorder 
during service such as to trigger the presumption of 
aggravation.  

In terms of the issue of aggravation, the Veteran essentially 
contends that his 
pre-existing hallux valgus of the left foot increased in 
severity during his period 
of service, as evidenced by his assertions of experiencing 
increasing foot pain during service. See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In this regard, the Veteran testified 
during his September 2008 BVA hearing that his hallux valgus 
was noted upon entrance into service; and that during service 
he was also found to have fallen arches. September 2008 BVA 
hearing transcript, p. 11.  During recruit training, he began 
experiencing bilateral foot pain, although he did not 
experience any toe injuries in service to account for such 
symptomatology. Id., pgs. 11-12.  He reported that this pain 
continued throughout the remainder of his long period of 
service, but he did not seek medical treatment in regards to 
this pain as he was told that the only treatment available 
was to break his toes. Id., pgs. 11-13.  The Veteran 
testified that despite his foot problems, he was able to 
remain in the service because he worked in an administrative 
job that was sedentary; and thus was able to rest his feet 
after performing drills and physical training in the morning. 
Id., pgs. 12-13.   

As noted previously, VA regulations provide that a pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service. See 
38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.  Aggravation 
may not be conceded where a pre-existing disability underwent 
no increase in severity. 38 C.F.R. § 3.306(b).  To rebut the 
presumption of aggravation (once it has been triggered by the 
finding of an increase in disability), evidence that is clear 
and unmistakable is required to show that the increase in 
disability is due to the natural progress of the disease 
rather than a result of service. Id.; VAOPGCPREC 3-03 (July 
16, 2003).  Thus, the questions before the Board in terms of 
the issue of aggravation are: whether the Veteran's left foot 
hallux valgus increased in severity during service and (2) if 
so, whether this increase was due to the Veteran's activities 
in service or the natural progress of his left foot hallux 
valgus.  Where there is an increase in severity, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation. 38 U.S.C.A. § 1153. 

Turning to the Veteran's service treatment records, the Board 
observes that these records do not actually reflect any 
complaints of or treatment for foot pain associated with 
hallux valgus while in service. See service treatment records 
dated from January 1974 to July 1994.  Specifically, the 
Board observes that while service treatment records dated in 
March 1974 relate to the Veteran's left foot, these records 
documents complaints associated with a blister on the left 
foot, a callus of the left foot and bilateral ankle strains. 
March 1974 service treatment records.  A March 1977 report of 
medical examination reveals a normal clinical evaluation of 
the Veteran's feet; and the Veteran did not report 
experiencing any foot trouble in the medical history portion 
of that examination. March 1977 report of medical 
examination; March 1977 report of medical history.  
Thereafter, a medical examination performed in June 1984 also 
revealed a normal clinical examination of the Veteran's feet; 
and the Veteran denied foot trouble again at that time. June 
1984 report of medical examination; June 1984 report of 
medical history; see also February 1988 report of medical 
examination (no foot problems noted).  A November 1989 
medical examination again noted no abnormalities of the 
Veteran's feet on clinical examination; however, the Veteran 
marked "yes" for foot trouble in the medical history 
portion of the examination.  His examiner noted in the 
explanation portion of the document that the Veteran had a 
bunion/hallux valgus of the great toe of the left foot which 
was not considered disabling. November 1989 report of medical 
examination; November 1989 report of medical history.  



In August 1992, the Veteran reported experiencing foot 
trouble in the medical history portion of an I and I duty 
medical examination. August 1992 report of medical 
examination; August 1992 report of medical history.  In 
describing his foot trouble, the Veteran's examiner noted 
that the Veteran had bilateral hallux valgus; and that he 
experienced chronic pain if he walked or marched extended 
distances.  It was further noted that he was not having any 
problems currently. August 1992 report of medical history.  
Thereafter, while clinical evaluation of the Veteran's feet 
was normal in July 1994 at the time he was preparing to 
separate from service, the Veteran continued to report that 
he experienced foot trouble. See July 1994 report of medical 
examination; July 1994 report of medical history.  In the 
section of the report completed by the examiner, "foot 
trouble - fallen arches" was noted. July 1994 report of 
medical history.  There was no reference to any left foot 
problems as a result of hallux valgus.  

Subsequent to his discharge from service, the Veteran 
underwent a fee-based general medical VA examination in 
November 2003.  At that time, the Veteran complained of his 
bilateral flat feet disorder. November 2003 VA examination 
report.  Specifically, the Veteran told the examiner that he 
did not have flat feet when he entered service in 1974; and 
that he developed this condition after boot camp. Id., p. 2.  
He stated that while in service, he would frequently visit 
sick bay because of foot pain; and sometimes would be on 
crutches.  He indicated that since then, he has occasionally 
had some pain in the feet.  Physical examination of the 
Veteran's feet at that time revealed bilateral hallux valgus 
at about 60 degrees. Id., p. 7.  The examiner found no 
tenderness to palpitation of the metatarsal heads; and no 
evidence of hallux rigidus.  She also noted that the 
Veteran's bilateral arches were moderately flat with mild 
pronation of the bilateral feet noted. Id.  X-rays of the 
Veteran's feet revealed pes planus bilaterally and "question 
small bunions bilaterally." Id., pgs. 8-9.  While the 
Veteran's complaints during his examination focused on his 
bilateral flat feet, the examiner ultimately diagnosed the 
Veteran with bilateral moderately flat feet with hallux 
valgus. Id., p. 10 (emphasis added).  



Thus, a review of the Veteran's service treatment records and 
discharge examination report reveal that the Veteran reported 
that he experienced bilateral foot pain at times in service 
in conjunction with increased physical activities; but that 
this symptomatology diminished when his physical activities 
were limited.  No foot symptomatology related to the 
Veteran's hallux valgus was actually noted during service; 
and when reporting about his foot symptomatology, the Veteran 
was noted to be reflecting on pain experienced in the past 
rather than current symptomatology.  Thus, no objective 
evidence of increased symptomatology related to the Veteran's 
left foot hallux valgus was documented during service.  To 
the extent that the Veteran reported during his November 2003 
VA examination that he sought treatment in service for his 
foot complaints (November 2003 VA examination report, p. 2), 
the Board finds the Veteran's statement to be less credible 
than the evidence contained in his service medical file and 
his testimony during the September 2008 BVA hearing. 
September 2008 BVA hearing, pgs. 12-13 (the Veteran testified 
that he did not receive any treatment for his bilateral 
hallux valgus in service).  While the Veteran now complains 
of experiencing foot problems in service and his service 
records reference certain complaints of foot problems in 
service, there is no objective evidence that the Veteran's 
left foot problems were related to his hallux valgus.  To the 
extent that this finding conflicts with the Veteran's current 
statements and testimony in regards to what he experienced in 
service, the Board finds that these statements and testimony 
are accorded less probative weight in the analysis of this 
claim than the objective evidence in the service treatment 
records.  The Veteran is competent to report symptoms which 
come to him through his senses. See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  As a layperson, however, he is not 
competent to provide a medical diagnosis or nexus opinion. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

In terms of the Veteran's post-service medical records, the 
Board observes that these records do not contain any evidence 
indicative of any increasing problems due to the Veteran's 
left foot hallux valgus as they simply reflect the Veteran's 
diagnoses of pes planus and hallux valgus, without additional 
symptomatology being described. April 2006 private medical 
record.  The Veteran does not dispute this finding, in that 
he essentially testified that he has not sought post-service 
medical treatment for this disorder. September 2008 BVA 
hearing transcript, 
pgs. 11-12; November 2003 VA examination report.     

Thus, even though the Veteran essentially argues that the 
pain he experienced in relationship to his left foot when 
performing physical activities in service constitutes an 
aggravation of his condition, the Board does not agree.  
There is no evidence of record indicating that the Veteran's 
left foot hallux valgus increased in severity in service.  
Rather, the Veteran's service treatment records reveal 
(arguably, at worst) that the Veteran complained of 
symptomatology associated with flat feet and not 
symptomatology associated with left foot hallux valgus.  As 
discussed in the Introduction section above, the issue of 
entitlement to service connection for flat feet is not before 
the Board.  In terms of the current issue on appeal, these 
records are objective evidence against the Veteran's present 
recollections that he experienced left foot pain in service 
related to his hallux valgus.  In addition to the forgoing, 
the Board finds that even if one were to assume for the sake 
of argument that the left foot pain currently reported by the 
Veteran to have occurred during service is attributable to 
his left foot hallux valgus, such pain is not an indication 
of aggravation in this case since temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, has 
worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Since there has been no showing in this case that the 
Veteran's left foot hallux valgus underwent an increase in 
severity during his period of service, the Board finds that 
the presumption of aggravation has not been triggered.  As 
such, the burden of proof does not shift to the government to 
show by clear and unmistakable evidence that there was no 
aggravation, but rather remains a preponderance of the 
evidence standard.  Since a preponderance of the evidence is 
against the finding that the Veteran's left foot hallux 
valgus increased in severity during his period of service, 
the Veteran's claim of entitlement to service connection for 
left foot hallux valgus on the basis of aggravation must be 
denied.  

C.  Entitlement to service connection for hallux valgus of 
the right foot

In addition to seeking service connection on the basis of 
aggravation of his pre-existing left foot hallux valgus, the 
Veteran also claims entitlement to service connection for 
right foot hallux valgus. June 2004 statement with notice of 
disagreement; September 2008 BVA hearing transcript.  As 
discussed above, the Veteran's service treatment records 
reveal that while the Veteran entered service with pre-
existing hallux valgus of the left foot, there is no 
indication in these records that he had right foot hallux 
valgus prior to entering service.  Therefore, the Board finds 
that the Veteran is entitled to the presumption of soundness 
in regards to his right foot.  In light of this finding, the 
Board's analysis of the Veteran's claim of entitlement to 
service connection for hallux valgus of the right foot 
revolves around the question of whether the evidence of 
record reveals the Veteran developed this condition during 
his twenty-year period of service (i.e., direct service 
connection). 

In terms of the first element of the three-part service 
connection test (evidence of a current disability), the 
medical evidence of record indicates that the Veteran has 
been diagnosed with a bilateral foot disorder to include 
hallux valgus. November 2003 VA examination report, p. 10.  
This diagnosis of hallux valgus constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection.  

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), a 
review of the Veteran's service treatment records reveal that 
the Veteran did not have any symptomatology reported or a 
diagnosis of hallux valgus of the right foot at the time he 
entered service. January 1964 report of medical examination; 
January 1964 report of medical history.  However, by the time 
the Veteran underwent his service separation examination in 
July 1994, he was noted to have bilateral hallux valgus. See 
August 1992 report of medical examination; August 1992 report 
of medical history; July 1994 report of medical examination; 
July 1994 report of medical history.  Based upon this 
evidence, the Board finds that the second element of the 
service connection test has been met.  

Since the medical evidence of record reveals that the Veteran 
entered service without right foot hallux valgus being noted, 
separated from service with a diagnosis of bilateral hallux 
valgus and currently has a diagnosis of bilateral hallux 
valgus, the Board finds that in accordance with 38 C.F.R. 
§ 3.303(b), the Veteran's right foot hallux valgus is a 
chronic disease shown to have developed in service with 
subsequent manifestations of the same disease at a later 
date. See 38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Id.  Once a chronic disease 
is identified pursuant to 38 C.F.R. § 3.303(b), it is service 
connected unless clearly attributable to intercurrent causes. 
Id.      

In this case, the Veteran's right foot hallux valgus was 
first diagnosed during his period of service and continues to 
be diagnosed as of the date of this opinion.  There is no 
evidence of record indicating that the Veteran's right foot 
hallux valgus is attributable to an intercurrent cause.  
Therefore, resolving doubt in the Veteran's favor, the Board 
finds that the Veteran's right foot hallux valgus had its 
onset in service and service connection is warranted pursuant 
to 38 C.F.R. § 3.303(b).  The appeal as to this issue is 
granted. 

D.  Withdrawal of claim of entitlement to service connection 
for body aches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204.  

In this case, the Veteran withdrew his appeal as to his claim 
of entitlement to service connection for body aches during 
his September 2008 BVA hearing (BVA hearing transcript, p. 
2).  Hence, there remain no allegations of errors of fact or 
law for appellate consideration regarding that claim.  
Accordingly, the Board finds that the issue of entitlement to 
service connection has been properly withdrawn by the Veteran 
and dismisses the claim. 


ORDER

Service connection for hallux valgus of the left foot is 
denied. 

Service connection for hallux valgus of the right foot is 
granted.  

The appeal regarding the Veteran's claim of entitlement to 
service connection for body aches is dismissed.


REMAND

A preliminary review of the record with respect to the 
Veteran's claim of entitlement to service connection for a 
stomach disorder, to include gastroesophageal reflux disease 
("GERD"), discloses a need for further development prior to 
final appellate review.  

In this regard, the Board observes that the Veteran's service 
treatment records reveal that he experienced several episodes 
of stomach complaints and problems while in service.  
Specifically, the evidence shows that the Veteran was treated 
in March 1979, October 1979 and December 1979 for complaints 
of nausea, vomiting and blood in stools. See also December 
1979 radiographic report.  Although a medical examination 
performed in June 1984 revealed the Veteran's only clinical 
abnormality as involving the skin, the Veteran reported at 
that time that he experienced stomach trouble either 
currently or in the past. June 1984 report of medical 
examination; June 1984 report of medical history; see also 
February 1988 report of medical examination (no stomach 
complaints noted).  Service treatment records that appear to 
be dated in April 1988 also note complaints of nausea, 
diarrhea and a "boiling sensation."  


In the medical history portion of an August 1992 examination 
for I and I duty, the Veteran continued to report complaints 
of stomach problems. August 1992 report of medical 
examination; August 1992 report of medical history.  
Thereafter, a February 1993 treatment record reflects the 
Veteran's treatment for complaints of vomiting and nausea.  
The Veteran was medically examined again in July 1994, at 
which time his clinical evaluation was once again normal but 
the Veteran continued to report that he experienced stomach 
trouble. See July 1994 report of medical examination; July 
1994 report of medical history.  In the medical history 
section of that report marked "notes," the person who 
examined the Veteran stated that the Veteran had a nervous 
stomach; and that with stress, the Veteran experienced upset 
stomach and headaches. July 1994 report of medical history.

Post-service medical records contained in the claims file 
reference complaints of stomach problems during the period 
from July 2003 to September 2003. See VA medical records.  
However, when the Veteran underwent his fee-based VA 
examination in November 2003, the examiner ultimately found 
no pathology upon which to render a diagnosis. November 2003 
examination report, p. 11.  It was based upon this evidence 
that the RO denied the Veteran's stomach disorder claim. 
April 2004 rating decision.  

Since the issuance of the April 2004 rating decision, private 
medical records have been associated with the claims file 
that reflect the Veteran has been diagnosed with gastritis 
and GERD. Private medical records dated in May 2004, April 
2006 and September 2008.  In light of the stomach 
symptomatology noted in the Veteran's service treatment 
records and his more recent post-service diagnoses of 
gastritis and GERD, the Board finds that the Veteran should 
be afforded a new VA examination for the purpose of obtaining 
a medical opinion as to whether it is as least as likely 
as not that the Veteran has a stomach disorder, to include 
gastritis and/or gastroesophageal reflux disease, as a result 
of service.    



Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a VA examination with an appropriately 
qualified examiner for the purpose of 
obtaining a medical opinion as to 
whether it is as least as likely as not 
that the Veteran has a stomach 
disorder, to include gastritis and/or 
gastroesophageal reflux disease, as a 
result of service.  Any and all 
indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  A clear 
rationale for all opinions would be 
helpful; and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  The Veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


